976 F.2d 47
298 U.S.App.D.C. 99
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re TRW INC.
No. 92-1316.
United States Court of Appeals, District of Columbia Circuit.
Aug. 4, 1992.

Before BUCKLEY and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the emergency petition for a writ of prohibition, the opposition thereto, and the replies, it is


2
ORDERED that the petition be denied.   Writs of mandamus or prohibition are available only when petitioner has no other means to obtain the relief it seeks.   See Allied Chemical Corp. v. Daiflon, 449 U.S. 33, 35 (1980).